           CASE 0:12-cr-00045-SRN-JJG Doc. 696 Filed 03/02/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


    United States of America,                      Case No. 12-cr-45 (SRN/JJG)

                 Plaintiff,

    v.                                                        ORDER

    Sheikh Bilaal Muhammad Arafat,

                 Defendant.


    Deirdre Y. Aanstad, United States Attorney’s Office, 300 S. 4th St., Ste. 600,
    Minneapolis, MN 55415, for the Government

    Sheikh Bilaal Muhammad Arafat, Reg. No. 12129-041, FCI Sandstone, K-2 Unit, P.O.
    Box 1000, Sandstone, MN 55072, Pro Se


SUSAN RICHARD NELSON, United States District Judge

         This matter is before the Court on Defendant Sheikh Bilaal Muhammad Arafat’s

Pro Se Motion to Modify Restitution [Doc. No. 675]. At the time Arafat filed the motion

on December 14, 2020, he had an appeal pending in this case with the Eighth Circuit Court

of Appeals. (Notice of Appeal [Doc. No. 659].) After denying Arafat’s appeal, the Eighth

Circuit issued its mandate on February 8, 2021 [Doc. No. 693], returning jurisdiction to

this Court. 1 Although the Court may now consider Arafat’s Motion to Modify Restitution,




1
      Arafat has five other pending motions [Doc. Nos. 656, 664, 667, 671, and 694]. The
Court now has jurisdiction to address them, and will do so by separate orders.




                                           1
          CASE 0:12-cr-00045-SRN-JJG Doc. 696 Filed 03/02/21 Page 2 of 5




the Court requires additional information in order to rule on this motion, as discussed

below.

         Arafat is serving a 168-month term of imprisonment, and his sentence includes an

order to pay restitution in the amount of $108,786.71. (Am. Sentencing J. [Doc. No. 498]

at 2, 5.) While incarcerated, Arafat must make restitution payments as follows: “If the

defendant is working UNICOR, he must make monthly payments of at least 50 percent of

his earnings. If the defendant is not working UNICOR, he must make quarterly payments

of at least $25. It is recommended the defendant participate in the Inmate Financial

Responsibility Program while incarcerated.” 2 (Id. at 6.)

         In March 2020, Arafat filed a motion to modify restitution [Doc. No. 579] due to

changes in his financial circumstances because of the COVID-19 pandemic. The Court

denied his motion, finding that his situation was temporary and could be remedied through

the administrative process of the Bureau of Prisons (“BOP”). (July 7, 2020 Order [Doc.

No. 610] at 3–5.)

         In September 2020, Arafat sought reconsideration of his motion, arguing that while

the BOP’s administrative process may be used to address a grievance with collection

procedures, it may not be used to modify the amount of restitution or payment structure.

(Def.’s Mot. for Reconsid. [Doc. No. 612] at 1–2.)




2
       Because Arafat refers to a $25 quarterly payment in his motion, (Def.’s Mot. Modify
Restitution at 1), it appears that he is not working UNICOR.


                                             2
          CASE 0:12-cr-00045-SRN-JJG Doc. 696 Filed 03/02/21 Page 3 of 5




         As the Court noted in its September 8, 2020 Order on Arafat’s reconsideration

motion, there appears to be a distinction between whether an inmate seeks to modify the

amount of payments versus the schedule of payments. (Sept. 8, 2020 Order [Doc. No. 616]

at 4.)     When opposing a scheduled payment amount under the Inmate Financial

Responsibility Program, inmates must bring any challenge “under [28 U.S.C. §] 2241 after

all administrative remedies have been exhausted.” United States v. Diggs, 578 F.3d 318,

320 (5th Cir. 2009); see also Allen v. Rickard, No. 1:13-25022, 2014 WL 4929418, at *2

(S.D. W. Va. Sept. 30, 2014) (“[A] petitioner cannot use Section 3664(k) to modify or

suspend payments made through the IFRP.”) On the other hand, when “challenging a

court-ordered repayment schedule . . . suit could be brought under [18 U.S.C. §]

3664(k).” Diggs, 578 F.3d at 319-320.

         Section 3664(k) provides as follows:

         A restitution order shall provide that the defendant shall notify the court and
         the Attorney General of any material change in the defendant’s economic
         circumstances that might affect the defendant’s ability to pay restitution. The
         court may also accept notification of a material change in the defendant’s
         economic circumstances from the United States or from the victim. The
         Attorney General shall certify to the court that the victim or victims owed
         restitution by the defendant have been notified of the change in
         circumstances. Upon receipt of the notification, the court may, on its own
         motion, or the motion of any party, including the victim, adjust the payment
         schedule, or require immediate payment in full, as the interests of justice
         require.


18 U.S.C. § 3664(k).




                                                3
        CASE 0:12-cr-00045-SRN-JJG Doc. 696 Filed 03/02/21 Page 4 of 5




       In the September 8 Order, the Court found that even if Arafat sought to modify the

restitution payment schedule under § 3664(k), he failed to demonstrate that any change in

his economic circumstances was “material,” as the statute requires, because he indicated

that his wife had funds available. (Sept. 8, 2020 Order at 4–5.) Accordingly, the Court

denied his motion. (Id.)

       In his current motion, Arafat clarifies that he does not seek to modify the amount of

payment, but seeks to modify the payment schedule due to a material change in his financial

condition, pursuant to § 3664(k). (Def.’s Mot. to Modify Restitution at 2.) Arafat states

that initially, he only anticipated the need for modification of restitution for two quarters,

but because he has received no inmate pay due to the pandemic, he requires a schedule

modification at this time. (Id. at 3.) Arafat also contends that his wife is neither obliged

nor currently able to assist with his restitution payments. (Id. at 4.) Finally, Arafat states

that he first raised the issue of a modification with his “Unit Team” within the BOP, and

the request was “immediately dismissed” on the grounds that the BOP has no authority to

change court-ordered payment schedules. (Id. at 3–4.) Accordingly, he requests that the

Court suspend the scheduled quarterly payment due in March 2021. (Id. at 4.)

       The Court requires additional information in order to rule on Arafat’s motion.

Accordingly, counsel for the Government is directed to file an affidavit or declaration from

the BOP addressing the following issues: (1) whether, in light of the Covid-19 pandemic,

inmates at FCI-Sandstone are currently working, and in what capacity; (2) how the BOP is

handling the restitution payments of inmates who are not receiving work income; (3) what

is Arafat’s current and anticipated work status, including whether it is UNICOR or non-


                                              4
        CASE 0:12-cr-00045-SRN-JJG Doc. 696 Filed 03/02/21 Page 5 of 5




UNICOR; (4) whether Arafat participates in the Inmate Financial Responsibility Program;

and (5) any other information applicable to Arafat’s Motion to Modify Restitution.

      The Government shall file this additional information by March 17, 2021, and

Mr. Arafat may file a response by March 31, 2021.



IT IS SO ORDERED.

Dated: March 2, 2021                               s/Susan Richard Nelson
                                                   SUSAN RICHARD NELSON
                                                   United States District Judge




                                           5
